Case 2:20-mc-00052 Document1 Filed 03/13/20 Page 1 of 3 PagelD #: 1

 

ENTERED

UNITED STATES DISTRICT COURT MAR 13-2020
SOUTHERN DISTRICT OF WEST VIRGINIA " cm

 

 

 

 

RORY L. PEARY II, CLERK
U.S. District Court
Southem District of West Virginia

 

 

 

Miscellaneous Case No. 2:20-mc-00052

IN RE: COURT OPERATIONS UNDER THE
EXIGENT CIRCUMSTANCES CREATED
BY THE COVID-19 PANDEMIC

GENERAL ORDER

This General Order is being issued in response to the outbreak of Coronavirus
Disease 2019 (COVID-19) in the United States. The Centers for Disease Control and
Prevention issued interim guidance recommending that all employers consider how
best to decrease the spread of COVID-19, including a plan to minimize exposure
between employees and the public.! On March 11, 2020, the COVID-19 outbreak was
characterized as a pandemic by the World Health Organization. As of the date of this
Order, there have been 1,268 confirmed cases in the United States. Throughout the
nation, state and local officials have taken measures to close schools and limit public
gatherings in order to minimize the transmission of the disease among the general

population. Although there are currently no confirmed cases of COVID-19 in West

 

‘ Interim Guidance for Businesses and Employers to Plan, Prepare and Respond to Coronavirus

Disease 2019, https:/Iwww.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
response.html (last visited March 13, 2020).
Case 2:20-mc-00052 Document1 Filed 03/13/20 Page 2 of 3 PagelD #: 2

Virginia, there is also inadequate testing available at this time to monitor the spread
of the disease, and state officials have taken precautionary measures to close public
schools and limit large gatherings in the interest of protecting the public from the
spread of the outbreak. Moreover, West Virginia has a relatively elderly population
and high incidence of other medical conditions that can make individuals more
vulnerable to the virus.

Given the severity of risk posed to the public, the above recommendations

from public health authorities, and further given the fact that citizens serving on a
grand jury or trial jury must work in close quarters to hear evidence and deliberate
following the proceedings, it is hereby ORDERED that, effective immediately:

(1) All civil and criminal jury trials in the Southern District of West Virginia
are CONTINUED pending further order of the Court:

(2) All grand jury proceedings in this District are CONTINUED pending
further order of the Court;

(3) With regard to criminal matters, due to the Court's reduced ability to
obtain an adequate spectrum of jurors and the effect of the above public
health recommendations on the availability of counsel and Court staff to be
present in the courtroom, the time period of the continuances implemented
by this General Order will be excluded under the Speedy Trial Act, as the
Court specifically finds that the ends of justice served by ordering the
continuances outweigh the best interests of the public and any defendant's

right to a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).

 

 

 

 
Case 2:20-mc-00052 Document1 Filed 03/13/20 Page 3 of 3 PagelD #: 3

The courthouses in this District will remain open. Staff in the Clerk’s Office will be

available to receive mail, and electronic filings may still be made through the

CM/ECF system.

The Court will vacate or modify this General Order no later than March 2

2020.
SO ORDERED this 13 day of March, 2020.

Ls

THOMAS E, JQHNSTON, CHIEF JUDGE
